Citation Nr: 1134454	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a facial fracture. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis C.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of service connection for hepatitis C, residuals of a facial fracture, and a lumbar spine disability.

Initially, the Board notes that a remand is necessary to obtain any outstanding VA treatment records.  In the August 2011 written brief presentation, the Veteran's representative stated that the RO failed to obtain to obtain 27 years of relevant VA treatment records for hepatitis.  Additionally, in a May 2005 statement, the Veteran reported that all medical evidence pertaining to his back condition and herniated disc were available within the VA Hospital Center in San Juan, Puerto Rico.  Furthermore, the Veteran reported that he had always been treated by the San Juan VA medical center since his discharge from the military.  However, the VA claims file only contains VA treatment records from July 2003 through July 2005.  Therefore, it appears that VA outpatient treatment records are missing from the claims file.  As these VA treatment records may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran's service treatment records note back pain, he has provided competent reports of continuity of symptomatology, and has been diagnosed with degenerative changes of the lumbar spine, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's back condition.  Although the Veteran has been seeking treatment from the VA for this condition, it remains unclear to the Board whether the Veteran's back condition is related to any aspect of service.  A medical opinion determining the etiology of the Veteran's back condition is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, it appears that the RO has not obtained a copy of the Veteran's service personnel records.  The Veteran has reported that he was trying to stop a fight between soldiers, when he received his injuries.  Additionally, the Veteran has asserted that this was not an act of willful misconduct.  Furthermore, he has reported that he was not disciplined for his actions.  However, the Veteran's service personnel records that may contain details of the in-service incidents or disciplinary action taken, have not been associated with the file.  Accordingly, efforts to obtain a complete copy of the Veteran's service personnel records should be made before the Board renders a decision in this case.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any available outstanding VA treatment records prior to July 2003, and from July 2005 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) Make arrangements to obtain the Veteran's complete service personnel records, from the National Personnel Records Center (NPRC) and/or any other appropriate source.  The Board is particularly interested in any records pertaining to the February 1977 and October 1978 incidents and disciplinary records.  If these records are not available, a negative reply must be provided.

3) When the development requested has been completed, review the evidence and conduct any additional development which logically flows from it pertaining to the claims of service connection for hepatitis C and residuals of a facial fracture.

4) After obtaining any available treatment records, the AMC should schedule the Veteran for an appropriate examination to determine the nature and etiology of any current back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any current back disability.

The examiner should provide an opinion as to whether it is at least as likely as not that any current back disability had its onset during active service or is related to any in-service disease, event, or injury.  Additionally, the examiner should review and discuss the Veteran's service treatment records that document back pain, VA treatment records, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


